DETAILED ACTION

This office action is in response to Appeal Brief filed July 12, 2021 in regards to a 371 application filed December 26, 2018 to PCT/US2017/038925 filed June 23, 2017 and claiming priority to provisional application 62/353,925 filed June 23, 2016.  Claims 14-18 have been elected without traverse. Claims 1-13 have been withdrawn as non-elected.  Claims 14-18 are currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for the claims dated October 16, 2020 as follows: 
In regards to claims 1-13, CANCEL claims 1-13.  
Claims 1-13 are directed to inventions non-elected without traverse. Claims 1-3 are drawn to a composition and claims 4-13 are drawn to a device whereas claims 14-18 are drawn to method for collecting water from the condensation or the capture and adhered water droplets on a surface. 
 
                                                            Allowable Subject Matter
Claims 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Zhou et al. (Langmuir 2014, 30, 12236-12242).
Zhou et al. disclose a light-responsive smart surface with controllable wettability and stability comprising a novel fluorinated gradient copolymer on the surface.  Zhou et al. disclose the smart stimuli-responsive surfaces with tunable wettability have potential applications in separators, chemical valves, sensors, microfluidic devices, and release platforms. Zhou et al. disclose the controllable wettability is achieved and monitored by water contact angle measurements. Zhou et al. disclose controlled release systems that comprise of novel fluorinated gradient copolymer formulations for controlled release of “molecules” from mesoporous silica surfaces. 
However, Zhou et al. do not teach or fairly suggest the claimed method for the condensation of water on a surface of a film deposited on a surface of a device comprising a film which is photoactive, thermally active and/or electrically active, wherein the film comprises a compound having a ground state that reversibly converts to the activated state, which is more polar than the ground state, upon exposure to light, heat, and/or electric field, wherein when the device is exposed to moisture, the moisture condenses on or water droplets are captured and adhered to the surface of the film and the device continuously collects the water formed or collects on the surface of the device, therefore harvesting water from the air. 
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763        

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763